DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          EDITH A. KELSON,
                              Appellant,

                                    v.

  EARLINE REESE PETERSON, CLARIS FLORETTA PETERSON and
   STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
                        Appellees.

                              No. 4D18-116

                              [June 28, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Raag Singhal, Judge; L.T. Case No. CACE10-024782
(21).

   Ron Renzy of Wallberg & Renzy, P.A., Coral Springs, for appellant.

  Warren B. Kwavnick and Michael B. Greenberg of Cooney Trybus
Kwavnick Peets, Fort Lauderdale, for appellee State Farm Mutual
Automobile Insurance Company.

PER CURIAM.

   Affirmed.

GERBER, C.J., GROSS and CIKLIN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.